                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE

 DONNA W. SHERWOOD, ET AL.,                         )
                                                    )
                 Plaintiffs,                        )
                                                    )
 v.                                                 )       No.:    3:12-CV-156-TAV-HBG
                                                    )
 TENNESSEE VALLEY AUTHORITY,                        )
                                                    )
                 Defendant.                         )


                 AMENDED1 MEMORANDUM OPINION AND ORDER

         This matter is before the Court on defendant Tennessee Valley Authority’s (“TVA”)

 Motion to Dissolve Injunction [Doc. 458], and plaintiffs’ Motion to Require TVA to

 Compile the Administrative Record for Its Decision to Implement Alternative C and/or For

 Discovery [Doc. 464]. These motions have been fully briefed [Docs. 459, 463, 465, 468,

 469], and the matter is now ripe for the Court’s review. For the reasons stated below, the

 Court will GRANT TVA’s motion to dissolve the injunction [Doc. 458] and DENY AS

 MOOT plaintiff’s motion for the administrative record or discovery [Doc. 464].




         1
             This Amended Memorandum Opinion and Order is substantively identical to the
 Memorandum Opinion and Order [Doc. 473] entered November 25, 2020, except the following
 changes: (1) the Court amended the quotation on page 13 from City of Tenakee v. Block, 778 F.2d
 1402 (9th Cir. 1985) and added a citation to Kelley v. Selin, 42 F.3d 1501 (6th Cir. 1995) to better
 reflect the facts of this case and the state of Sixth Circuit law; (2) the Court changed the term “site-
 specific EIS” to “site specific review(s)” throughout page 14; (3) the Court amended the quotation
 on pages 17 to 18 from Sierra Club v. U.S. Dep’t of Agric., No. 94-CV-4061, 2013 WL 811672
 (S.D. Ill. Mar. 5, 2013), and a following statement on page 18, to better reflect the applicable
 administrative and judicial review processes applicable to this case; and (4) a typographical error
 on page 14 referring to the “implantation” rather than “implementation” of Alternative C.


Case 3:12-cv-00156-TAV-HBG Document 479 Filed 07/30/21 Page 1 of 18 PageID #:
                                  29177
 I.     BACKGROUND

        The Court presumes familiarity with this action based on the Court’s previous

 opinions and orders, as well as the Sixth Circuit’s opinions. Nevertheless, the Court will

 provide a brief background of the litigation in this case. This litigation started in 2012,

 when plaintiffs sued defendant for violating the National Environmental Policy Act

 (“NEPA”), 42 U.S.C. §§ 4321-4370m-12. Plaintiffs alleged that defendant violated NEPA

 by not preparing and publishing an environmental impact statement (“EIS”) prior to

 implementing a new policy, referred to in this litigation as the “15-foot rule.”2 See

 Sherwood v. Tenn. Valley Auth., 842 F.3d 400, 402 (6th Cir. 2016). After several rounds

 of litigation in this Court and in the Court of Appeals for the Sixth Circuit, this matter came

 back before this Court on remand from the Sixth Circuit [Doc. 356].

        While this matter was on remand, after the first appeal, defendant moved to dismiss

 the case as moot [Doc. 232], asserting that it had suspended use of the 15-foot rule and

 reverted to the right-of-way maintenance practices that were utilized prior to the

 introduction of the 15-foot rule [Doc. 276, p. 2]. The Court granted defendant’s motion

 and dismissed the case as moot [Docs. 276, 277], and plaintiffs appealed that decision to

 the Sixth Circuit [Doc. 286].

        On that second appeal, the Sixth Circuit provided that even if defendant had

 formally abandoned the 15-foot rule, “evidence in the record suggests that [defendant] has


        2
             According to the third amended complaint, the 15-foot rule involved TVA cutting,
 clearing, and/or removing any and all trees on its easement/rights of way that are 15 feet tall or
 taller, or might grow to be more than 15 feet tall [Doc. 170, p. 8].
                                                   2


Case 3:12-cv-00156-TAV-HBG Document 479 Filed 07/30/21 Page 2 of 18 PageID #:
                                  29178
 not reverted back to the right-of-way practices it used before adopting the rule” [Doc. 356,

 p. 8]. The Sixth Circuit determined that some evidence in the record suggested that the

 15-foot rule has some continuing effect and, therefore, that the case was not moot [Id. at

 8–9]. The Sixth Circuit found that defendant’s “promise to perform NEPA review before

 changing its buffer-zone maintenance policies is not an adequate assurance that its

 challenged conduct will not recur” [Id. at 10]. The Sixth Circuit further determined that

 “the record shows more than a ‘mere possibility’ that defendant’s challenged conduct will

 recur (or is continuing)” [Id.]. The Sixth Circuit then remanded the case, providing that

 this Court should require defendant to compile an administrative record of its decision to

 implement the 15-foot rule [Id. at 11].

        On second remand, defendant ultimately filed a Confession of Judgment in

 Plaintiffs’ Favor [Doc. 377]. In that confession of judgment, defendant consented to entry

 of a judgment declaring that its implementation of the 15-foot rule violated NEPA

 [Doc. 377, p. 1]. Defendant also informed the Court that it had published notice in the

 Federal Register that it was preparing a programmatic, system-wide EIS of its transmission

 line right-of-way vegetation maintenance practices [Id.].

        Based on defendant’s confession of judgment, this Court found that TVA’s

 implementation of the 15-foot rule violated NEPA, as well as its implementing regulations,

 because it was a major federal action significantly affecting the quality of the human

 environment and was not properly studied under NEPA prior to its implementation

 [Doc. 425, p. 10]. At that time, the parties disputed various provisions of the proposed

                                              3


Case 3:12-cv-00156-TAV-HBG Document 479 Filed 07/30/21 Page 3 of 18 PageID #:
                                  29179
 injunction, including provisions for when the injunction would dissolve. As to that issue,

 the parties raised similar arguments to those before the Court today, namely, whether the

 injunction should dissolve upon TVA’s completion of an EIS under NEPA, or whether the

 Court should retain jurisdiction to review the EIS for NEPA compliance [Id. at 20–22].

 The Court noted that there was precedent to support both positions [Id. at 22–23].

        Ultimately, the Court recognized that plaintiffs would face procedural hurdles to

 challenging the new policy, and further environmental harm could occur while plaintiffs

 filed a new lawsuit [Id. at 24]. The Court found that these concerns had merit and held that

 it would retain jurisdiction over the injunction beyond defendant’s representation that it

 had issued an EIS [Id.]. The Court also recognized, however, that TVA could implement

 a rule “very different” from the 15-foot rule, and, if that occurred, it may constitute a

 “significant change in factual circumstances” that could warrant dissolving the injunction

 [Id. at 25 (citing Sierra Club v. U.S. Dep’t of Agric., No. 94-CV-4061, 2013 WL 811672,

 at *17–20 (S.D. Ill. Mar. 5, 2013))].

        The Court instructed that: “[o]nce defendant issues a final decision it believes

 complies with NEPA, the Court will require defendant to file a request for dissolution of

 the injunction. At that point, plaintiffs will have the opportunity to state their position

 regarding whether the motion should be dissolved” [Id.]. The Court continued to state that

 it “would then determine whether there is a change in circumstances that justifies

 dissolving the injunction without reviewing the EIS” [Id.]. The Court concluded that this

 approach would ensure defendant’s compliance with NEPA [Id.].

                                              4


Case 3:12-cv-00156-TAV-HBG Document 479 Filed 07/30/21 Page 4 of 18 PageID #:
                                  29180
        Defendant now seeks to dissolve the injunction, on the ground that it has complied

 with NEPA by preparing a programmatic EIS (“PEIS”)3 [Doc. 458]. Plaintiffs oppose

 defendant’s motion to dissolve the injunction [Doc. 463], and instead, move to require

 TVA to compile the administrative record for its EIS procedure [Doc. 464].

 II.    STANDARD OF REVIEW

        The modification and dissolution of injunctions is governed by Federal Rule of Civil

 Procedure 60(b)(5). Deja Vu of Nashville, Inc. v. Metro. Gov. of Nashville & Davidson

 Cnty., 466 F.3d 391, 395 (6th Cir. 2006). In relevant part, Rule 60(b)(5) states that “the

 court may relieve a party . . . from a final judgment, order, or proceeding [if] . . . the

 judgment has been satisfied, release, or discharged . . . or it is no longer equitable that the

 judgment should have prospective application.” Fed. R. Civ. P. 60(b)(5). The party

 seeking to dissolve an injunction bears the burden of establishing that a change in

 circumstances, either in fact or law, warrants revisiting or modifying the injunction. Rufo

 v. Inmates of Suffolk Cnty. Jail, 502 U.S. 367, 383 (1992).

        “[A] sound judicial discretion may call for the modification of the terms of an

 injunctive decree if the circumstances, whether of law or fact, obtaining at the time of its

 issuance have changed, or new ones have since arisen.” Id. at 388. “Ongoing injunctions

 should be dissolved when they no longer meet the requirements of equity.” Sweeton v.

 Brown, 27 F.3d 1162, 1166 (6th Cir. 1994).


        3
              A copy of TVA’s PEIS can be located on TVA’s website                            at
 https://www.tva.com/Environment/Environmental-Stewardship/Environmental-Reviews/
 Transmission-System-Vegetation-Management-Program.
                                            5


Case 3:12-cv-00156-TAV-HBG Document 479 Filed 07/30/21 Page 5 of 18 PageID #:
                                  29181
 III.     ANALYSIS

          A.    Defendant’s Position

          Defendant contends that it issued its Final PEIS in August 2019, and, after the

 statutory comment period, issued the Record of Decision on October 18, 2019 [Doc. 459,

 p. 3].    Defendant contends that its PEIS regarding its transmission line vegetation

 management practices complies with NEPA [Id.]. Defendant states that it considered, but

 eliminated, an alternative that encompassed the type of clearing that existed under the

 15-foot rule [Id.]. Instead, defendant opted for “Alternative C: Condition-Based Control

 Strategy – End-State Meadow-like, Except for Areas Actively Maintained by Others

 (Compatible Trees Allowed)” [Id. at 4].

          Defendant argues that, because it has not implemented the 15-foot rule, and has

 complied with the procedural requirements of NEPA, the Court’s injunction should be

 dissolved [Id.]. Defendant notes that it made diligent efforts to involve the public at every

 step of the PEIS’s development, including providing extensive opportunity for public

 comment [Id. at 4–5].

          Defendant also contends that the PEIS fulfilled NEPA’s procedural requirements

 [Id. at 5–12]. Defendant notes that, while NEPA sets forth broad environmental goals, its

 mandate is essentially procedural [Id. at 6]. Defendant contends that NEPA allows

 agencies to analyze actions programmatically and generically, and subsequent site-specific

 reviews can then “tier” from a programmatic EIS and incorporate by reference the general

 discussions in the programmatic documents so as to focus on the issues specific to the site

                                              6


Case 3:12-cv-00156-TAV-HBG Document 479 Filed 07/30/21 Page 6 of 18 PageID #:
                                  29182
 and the action being analyzed in the subsequent review [Id. at 6–7 (citing 40 C.F.R.

 §§ 1502.4(c)(2), 1508.28]. Defendant states that, because its vegetation management study

 was a programmatic one, it studied management methods and their environmental impacts

 across TVA’s entire transmission system and will permit subsequent reviews of the

 management of individual transmission line segments in site-specific reviews [Id. at 8].

        Defendant states that, pursuant to 40 C.F.R. § 1502.14(a), it considered, but

 eliminated from detailed analysis, three management alternatives because they were not

 practicable or would not achieve TVA’s goals for the proposed action, including (1) the

 use of one type of control method across the entire system; (2) allowing landowners to

 maintain trees on parcels where the landowner primarily maintains the floor; and (3) the

 elimination of all trees on lands maintained by others regardless of those trees’

 compatibility with the transmission system, which was the 15-foot rule [Id. at 9]. As to the

 third alternative, the 15-foot rule, defendant states that it rejected this alternative because

 it would not only remove incompatible trees and shrubs, but would also remove compatible

 ones, and such compatible trees or shrubs “may be of particular value or importance to the

 landowners” [Id. at 10].

        According to defendant, the PEIS then described four management alternatives

 retained for analysis [Id.]. Alternative A—the no action alternative, represented the status

 quo and was, thus, the management methods ordered by the Court’s injunction. Because

 vegetation has grown up considerably in the two years since the injunction, the other three

 alternatives all included an initial step where non-compatible woody vegetation within the

                                               7


Case 3:12-cv-00156-TAV-HBG Document 479 Filed 07/30/21 Page 7 of 18 PageID #:
                                  29183
 buffer areas was removed, but grasses, forbs, and some small shrubs remain. Thereafter,

 the right-of-way would be maintained to a low height on a recurring cycle under

 Alternative B, and to a meadow-like end-state under Alternative C. Under Alternative D,

 the buffer zone would be managed to an end-state consisting of compatible vegetation that

 is variable by zone [Id.]. Pursuant to 40 C.F.R. § 1502.14(b), each alternative was

 considered in depth and compared against the others for various attributes [Id. at 10–11].

        The PEIS then goes on to provide an in-depth environmental analysis of these

 alternatives [Id. at 11]. TVA ultimately identified its preferred alternative as Alternative

 C: Condition-Based Control Strategy – End-State Meadow-like, Except for Areas Actively

 Maintained by Others (Compatible Trees Allowed) [Id.]. Under Alternative C, initially,

 incompatible vegetation, including trees and woody vegetation that grew up during the

 period of the injunction would be removed across the full width of the existing right-of-way

 easement [Id.]. Thereafter, routine maintenance would entail identifying and removing

 vegetation that is incompatible with the meadow-like end state on an established cycle [Id.

 at 11–12].   TVA states that it would increase its coordination and interaction with

 landowners to identify compatible vegetation [Id. at 12]. TVA specifically noted that the

 impacts to most natural resources under Alternative C are temporary and short term [Id.].

 It also addressed cumulative impacts of each alternative, as required under NEPA [Id.].

        B.     Plaintiffs’ Position

        Plaintiffs argue that Alternative C is the functional equivalent of the 15-foot rule

 [Doc. 463, p. 1]. Specifically, plaintiffs contend that, because essentially all trees may

                                              8


Case 3:12-cv-00156-TAV-HBG Document 479 Filed 07/30/21 Page 8 of 18 PageID #:
                                  29184
 eventually reach fifteen (15) feet, the 15-foot rule amounted to the removal of virtually all

 of the trees in the right-of-way, and, again, with Alternative C, virtually all of the trees are

 to be removed [Id. at 2]. Plaintiffs also argue that the wording of the PEIS gives the

 impression that TVA might allow “compatible trees” in the right-of way, but the PEIS

 contains an Appendix of “compatible species of trees and shrubs,” which is a list of bushes

 and shrubs only [Id. at 3–6].

        Plaintiffs next argue that, by selecting Alternative C, TVA is seeking to reach a

 pre-determined result [Id. at 6]. Plaintiffs contend that TVA’s decision comes after it has

 made an irreversible and irretrievable commitment of resources, the extent of which is

 unknown to plaintiffs, for which reason plaintiffs are filing a separate motion to require

 TVA to submit the administrative record or allow for discovery [Id. at 8]. Regardless,

 plaintiffs contend that it is clear that TVA did not engage in the NEPA process at the

 earliest possible time, and the decision was made after the “wheels had been rolling” for

 many years, and a substantial sum had been spent on the project [Id. at 9]. Plaintiffs

 contend that, due to this delay, it is highly likely that the PEIS was slanted in favor of

 finding that the 15-foot rule, now called Alternative C, would not significantly affect the

 environment [Id.].

        Plaintiffs also point to several conclusions in the PEIS, which they contend are

 clearly erroneous, and indicate that TVA has not taken the required “hard look” at the

 environmental impact of Alternative C. Specifically, plaintiffs point to: (1) TVA’s claim

 of “improved habitat value” as a result of clear-cutting; (2) TVA’s conclusion that removal

                                                9


Case 3:12-cv-00156-TAV-HBG Document 479 Filed 07/30/21 Page 9 of 18 PageID #:
                                  29185
 of all trees in the right-of-way would be “notable, but not destabilizing”; and (3) TVA’s

 claim that Alternative C will make the electric system safer and more reliable [Id. at

 10–14, 20–22]. Plaintiffs also identify several alleged flaws in TVA’s PEIS procedure that

 they contend indicate that TVA has not taken a “hard look” at the environmental impact of

 Alternative C, including: (1) failure to estimate the amount of herbicide to be used and

 what happens to it; (2) failure to consider the environmental consequences to wildlife or

 the Federal Migratory Bird Treaty Act; (3) failure to provide adequate justification for

 prohibiting landowners from trimming their own trees; (4) failure to address the

 environmental consequences of cutting down trees in landowner’s yards; (5) failure to

 address costs of restoration, remediation, or reseeding; (6) failure to accurately and

 correctly describe the right-of-way; (7) failure to discuss previous policy; and (8) failure to

 acknowledge that the transmission lines are already safe and reliable [Id. at 19–20,

 22–29].

 Plaintiffs conclude by contesting TVA’s effort to label the EIS as “programmatic,” which

 plaintiffs contend, is an effort to avoid scrutiny by intentional vagueness [Id. at 30].

 Although TVA contends that the site-specific impacts need not be evaluated until a critical

 decision has been made to act on site development, plaintiffs argue that the “critical

 decision” to clear-cut the entire right-of-way and repeatedly apply herbicide has already

 been made [Id.]. Plaintiffs also question TVA’s institutional credibility, which it contends

 should bear on whether the statements and claims made in the PEIS are accepted as true

 and credible [Id. at 32].

                                               10


Case 3:12-cv-00156-TAV-HBG Document 479 Filed 07/30/21 Page 10 of 18 PageID #:
                                  29186
        C.      Discussion

                1.      Satisfaction of the Injunction

        In determining whether to dissolve the injunction, the Court first looks to whether

 the terms of the injunction have been satisfied, under the first clause of Rule 60(b)(5).

 Sierra Club v. U.S. Dep’t of Agric., No. 94-cv-4061-JPG, 2013 WL 811672, at *5 (S.D.

 Ill. Mar. 5, 2013). In that regard, the parties’ arguments can ultimately be boiled down to

 whether the PEIS that TVA produced in an attempt to comply with NEPA actually

 complies with NEPA’s requirement that the agency take a “hard look”4 at the agency action

 and alternatives.

        In their third amended complaint, plaintiffs asserted that TVA implemented the

 15-foot rule without preparing and publishing an EIS prior to implementing the new policy,

 as required by NEPA [Doc. 170, pp. 6–8]. Plaintiffs listed various issues that they believed

 an EIS should have addressed before the implementation of the 15-foot rule [Id. at 59–60].

 Plaintiffs asked the Court to declare that TVA had violated NEPA by implementing a new

 policy without preparing an EIS and enjoin TVA from further implementing the policy

 until it prepared and published an EIS in compliance with NEPA [Id. at 64].




        4
           NEPA requires federal agencies to take a “hard look” at the environmental consequences
 of their projects before taking action. Marsh v. Or. Nat. Res. Council, 490 U.S. 360, 374 (1989);
 42 U.S.C. § 4332(2)(C). NEPA also “requires an agency to ‘[r]igoriously explore and objectively
 evaluate all reasonable alternatives.” Tennessee Env. Council v. Tenn. Valley Auth., 32 F. Supp.
 3d 876, 887 (E.D. Tenn. 2014) (quoting Section 1502.14(a)). “A court will . . . ‘uphold [an
 agency’s] discussion of alternatives as long as the alternatives are reasonable and the agency
 discusses them in reasonable detail’” Id. at 888 (quoting Citizens Against Burlington, Inc. v. Busey,
 938 F.2d 190, 195 (D.C. Cir. 1991)).
                                                   11


Case 3:12-cv-00156-TAV-HBG Document 479 Filed 07/30/21 Page 11 of 18 PageID #:
                                  29187
         TVA ultimately entered a confession of judgment, in which it consented to a

 judgment declaring that implementation of the 15-foot rule violated NEPA because it was

 a major federal action that significantly affected the quality of the human environment, and

 was not properly studied under NEPA prior to its implementation [Doc. 377, p. 1]. TVA

 thus consented to a judgment enjoining it from further implementing the 15-foot rule “until

 it prepares and publishes, pursuant to NEPA, an EIS or otherwise complies with NEPA”

 [Id. at 2].

         The Court’s memorandum opinion regarding the injunction found that, based on

 TVA’s confession of judgment, TVA’s “implementation of the 15-foot rule violated NEPA

 . . . because it was a major federal action significantly affecting the quality of the human

 environment and was not properly studied under NEPA prior to its implementation”

 [Doc. 425, p. 10]. The injunction order itself stated that “TVA is ENJOINED from further

 implementing the transmission line right-of-way vegetation management practice that has

 come to be known in this litigation as the ‘15-foot-rule’ until TVA has prepared and

 published an environmental impact statement pursuant to the National Environmental

 Policy Act” [Doc. 427, p. 1]. The Court stated that “TVA shall submit a request for

 dissolution of the injunction after completion of the procedural steps necessary to comply

 with NEPA. Plaintiffs will then have the opportunity to state their position with respect to

 the dissolution of the injunction” [Id.].

         TVA’s confession of judgment, and the Court’s subsequent injunction order, were

 clearly based on the fact that TVA had not prepared and published an EIS, as required by

                                             12


Case 3:12-cv-00156-TAV-HBG Document 479 Filed 07/30/21 Page 12 of 18 PageID #:
                                  29188
 NEPA, at all. Now that TVA has complied with that procedural requirement, and prepared

 the PEIS, plaintiffs oppose lifting the injunction on grounds that (1) a “programmatic” EIS

 does not comply with NEPA; and (2) the PEIS is insufficient in its analysis of numerous

 issues.

                         a.     Programmatic EIS

           First, plaintiffs argue that TVA’s labelling of its EIS as “programmatic” is “an effort

 to avoid scrutiny by intentional vagueness” [Doc. 463, p. 30]. Plaintiffs contend that TVA

 cannot wait to make site-specific impacts known, when it has already made the “critical

 decision” to clear-cut the entire right-of-way [Id.]. Plaintiffs also contend that, if the Court

 accepts TVA’s definition of “programmatic,” the injunction cannot be dissolved until TVA

 completes a site-specific plan for each segment of the right-of-way [Id. at 30–31].

           Defendant, however, argues that programmatic reviews are entirely valid and are

 regularly utilized by federal agencies under NEPA [Doc. 468, p. 5]. Defendant also states

 that it is well aware that it must complete separate NEPA reviews for subsequent vegetation

 management of specific line segments [Id. at 7].

           “Where there are large-scale plans for regional development, NEPA requires both a

 programmatic and a site-specific” review. City of Tenakee Springs v. Block, 778 F.2d 1402,

 1407 (9th Cir. 1985) (citing 40 C.F.R. §§ 1508.28, 1502.20 (1983) and Kleppe v. Sierra

 Club, 427 U.S. 390, 409–14 (1976)); see also Kelley v. Selin, 42 F.3d 1501, 1518 (6th Cir.

 1995) (indicating that whether an EIS or an environmental assessment (“EA”) is required

 under NEPA depends on the circumstances). Such “programmatic” EIS process avoids

                                                 13


Case 3:12-cv-00156-TAV-HBG Document 479 Filed 07/30/21 Page 13 of 18 PageID #:
                                  29189
 segmentation and may be “required when several proposals could have a ‘cumulative or

 synergistic’ impact within a region.” Oak Ridge Env. Peace All. v. Perry, 412 F. Supp. 3d

 786, 805 (E.D. Tenn. 2019) (citing Kleppe, 427 U.S. at 409). While the preparation of a

 PEIS will not relieve an agency from its duty to prepare later prepare a site-specific review,

 such later site-specific review may, through a process known as “tiering,” incorporate by

 reference the general discussions contained in the PEIS. Id.

        The Court does not find troublesome defendant’s use of a programmatic EIS at this

 stage. Certainly, TVA’s proposed vegetation management encompasses a large region,

 and the effects of implementing any policy for vegetation management will have varied

 environmental impacts in differing locations. In such an instance, it is clear that the use of

 a programmatic EIS, followed by site-specific reviews, is an acceptable course of action

 under NEPA.

        The Court notes that TVA has acknowledged that site-specific reviews will be

 required before TVA can begin implementing Alternative C in compliance with NEPA

 [See Doc. 468, p. 7]. The Court, of course, expects TVA to abide by this representation it

 has made to the Court, and follow through with preparing and publishing site-specific

 reviews before it begins implementing Alternative C. However, the Court does not find it

 appropriate to judicially manage this process of implementation of Alternative C in various

 locations, as site-specific reviews are prepared. The Court’s July 31, 2017 injunction order

 specifically contemplated that TVA would comply with that order by preparing a

 programmatic EIS, since this order was based on TVA’s confession of judgment, which

                                              14


Case 3:12-cv-00156-TAV-HBG Document 479 Filed 07/30/21 Page 14 of 18 PageID #:
                                  29190
 specifically stated that TVA intended to proceed with a programmatic EIS process

 [See Doc. 377, p. 1 (stating that TVA had published notice in the Federal Register “that it

 is preparing a programmatic, system-wide Environmental Impact Statement”)].5

 Accordingly, the Court finds that TVA’s use of a programmatic EIS at this stage is

 appropriate, and is sufficient to satisfy the Court’s July 31, 2017 injunction order.

                       b.      PEIS Insufficiencies

        Second, plaintiffs argue that the PEIS is deficient in many ways, indicating that

 TVA failed to take a “hard look” at the policy alternatives, as required by NEPA [Doc. 463,

 pp. 10–29]. Despite plaintiffs’ numerous complaints about the alleged insufficiencies of

 the PEIS’s environmental analysis, the 328-page PEIS addresses many of the issues that

 plaintiffs insisted, in their third amended complaint, should be addressed in the

 forthcoming EIS, such as a discussion of soil erosion effects of the new practice or policy

 [Doc. 170, p. 59; PEIS § 4.5.2.2.2, p. 158], a discussion of the impact that the new practice

 or policy will have on wildlife [Doc. 170, p. 59; PEIS §§ 4.2, 4.3, pp. 104–42],

 consideration of state and federal laws relating to the protection of migratory birds [Doc.

 170, p. 59; PEIS § 4.2.1.1, pp. 104–05], an estimate of the costs of a new policy or practice

 [Doc. 170, p. 60; PEIS Table S-2], discussion of TVA’s responsibility to replant and

 remediate [Doc. 170, p. 60; PEIS § 2.3, pp. 43–44], and a discussion of the impact of

 herbicide use to surface waters [Doc. 170, p. 60; PEIS § 4.4.3.2.3, p. 151].


        5
          The Court also notes that plaintiffs specifically addressed this paragraph of defendant’s
 confession of judgment, but raised no complaints to TVA’s plan to proceed with a programmatic
 EIS [Doc. 386, p. 1].
                                                 15


Case 3:12-cv-00156-TAV-HBG Document 479 Filed 07/30/21 Page 15 of 18 PageID #:
                                  29191
        While the PEIS does not address all of the specific issues raised by plaintiffs, in the

 way that plaintiffs specifically requested in the third amended complaint, the Court is

 unaware of, and plaintiffs have not identified, any legal basis, within NEPA or its

 implementing regulations, that requires an agency to address every specific concern raised

 by opposing parties, in the course of preparing and publishing an EIS. The Court concludes

 that, while an agency is required to take a “hard look” at its proposed action, addressing

 each of these issues raised by plaintiffs is not necessary for TVA to take the required “hard

 look” at Alternative C. See 40 C.F.R. § 1502.2(a), (c) (stating that an EIS, prepared in

 compliance with NEPA, should “not be encyclopedic,” but rather should “be analytic,

 concise, and no longer than necessary to comply with NEPA”).

        Ultimately, after confessing that it violated NEPA by implementing the 15-foot rule

 without preparing and publishing an EIS, TVA conducted an extensive review of the

 environmental impacts of various alternatives for maintaining the right-of-way areas, and

 prepared and published a PEIS containing a detailed analysis of its decision to implement

 a new alternative, rather than the initially complained-of “15-foot rule.” In doing so, TVA

 has satisfied the terms of the Court’s injunction order. Plaintiffs’ attempts to challenge the

 sufficiency of TVA’s PEIS simply raise new issues that have never been before this Court.

 Nothing in the Court’s injunction order implicated that TVA was to address every issue

 raised by plaintiffs, but, rather, that TVA was to prepare and publish an EIS, as required

 by NEPA.




                                              16


Case 3:12-cv-00156-TAV-HBG Document 479 Filed 07/30/21 Page 16 of 18 PageID #:
                                  29192
        The Court pauses here to note that this is not a case where an agency has blatantly

 attempted to avoid addressing environmental issues in the EIS. To the contrary, based on

 the record before the Court, it appears that TVA has studied and addressed environmental

 issues raised by the various alternatives for maintaining the right-of-way areas, and

 ultimately published the 328-page PEIS that addresses numerous environmental issues,

 including many of those initially raised by plaintiffs in the third amended complaint. At

 least in light of TVA’s effort to comply with the procedural requirements of NEPA, which

 was the purpose of the Court’s injunction order, the Court finds that TVA has satisfied the

 terms of the injunction order such that lifting the injunction is now appropriate.

               2.     Equitability of Continued Enforcement of the Injunction

        The Court now turns to whether, regardless of satisfaction of the injunction, it is no

 longer equitable to enforce the injunction, under the last clause of Rule 60(b)(5). Sierra

 Club, 2013 WL 811672, at *5. As an alternative ground for dissolving the injunction, the

 Court concludes that, even if TVA has not satisfied the injunction, it would no longer be

 equitable to enforce the injunction, because the new alternative selected by TVA, after

 preparation of the PEIS, was a significant change in factual circumstances. See id. at *17

 (finding that an agency’s adoption of a new plan was a significant change in factual

 circumstances). The new plan, Alternative C, “is subject to . . . a new judicial review under

 the APA. That [process] provides a far better avenue for a comprehensive determination

 of compliance with NEPA.” Id. at *18. As the District Court for the Southern District of

 Illinois concluded in Sierra Club, the Court ultimately finds that “it is not appropriate to

                                              17


Case 3:12-cv-00156-TAV-HBG Document 479 Filed 07/30/21 Page 17 of 18 PageID #:
                                  29193
 make a judgment about the legality of [Alternative C]—a completely different plan than

 the [15-foot rule]—through the back door by labeling it as review of an injunction.” Id.

        The Court notes that, had TVA merely created planning documents to support its

 15-foot rule, the Court might have come to a different conclusion. However, in light of the

 adoption of the new policy, Alternative C, it is advisable to complete any applicable

 administrative appeal processes, followed by a new, comprehensive judicial review. See

 id. at *19 (concluding that the scope of the new analysis and its variance from the prior,

 inadequate analysis, merited lifting an injunction and requiring a new administrative

 appeal). Accordingly, the Court finds that, even if TVA had not satisfied the terms of the

 Court’s July 31, 2017 injunction order, it would nonetheless dissolve the injunction after

 TVA’s preparation and publication of the PEIS, because continued enforcement of the

 injunction, after TVA has selected a new alternative, is no longer equitable.

 IV.    CONCLUSION

        For the reasons stated above, defendant’s motion to dissolve the injunction

 [Doc. 458] is GRANTED. The Court’s July 31, 2017 injunction order [Doc. 427] is

 DISSOLVED. Accordingly, Plaintiff’s motion for the administrative record or discovery

 [Doc. 464] is DENIED AS MOOT.

        IT IS SO ORDERED.


                                    s/ Thomas A. Varlan
                                    UNITED STATES DISTRICT JUDGE




                                             18


Case 3:12-cv-00156-TAV-HBG Document 479 Filed 07/30/21 Page 18 of 18 PageID #:
                                  29194
